


Exhibit 10.18

 

2007 IAC/InterActiveCorp Deferred

Compensation Plan for Non-Employee Directors

 

Amended and Restated as of December 17, 2008

 

--------------------------------------------------------------------------------


 

IAC/InterActiveCorp

Deferred Compensation Plan for Non-Employee Directors

 

1.             PURPOSE.  The purpose of the IAC/InterActiveCorp Deferred
Compensation Plan for Non-Employee Directors (the “Plan”) is to provide
non-employee directors of IAC/InterActiveCorp (or any successor thereto) (the
“Company”) with an opportunity to defer Director Fees (as defined in paragraph
4(b) below).

 

2.             EFFECTIVE DATE.  The Plan became effective on May 30, 2007.

 

3.             ELIGIBILITY.  Any member of the Board of Directors of the Company
(the “Board”) who is not an employee of the Company or of any subsidiary or
affiliate of the Company is eligible to participate in the Plan.

 

4.             ELECTION TO DEFER COMPENSATION.

 

(a)           Time of Eligibility.  An election to defer Director Fees by a
newly elected director shall be made by such director within the 30-day period
following his or her election to the Board, which election shall only apply to
Director Fees earned for services performed after the date of such election.  A
director who has either (i) not previously elected to defer Director Fees or
(ii) discontinued (or wishes to modify) a prior election to defer Director Fees
may elect to defer Director Fees (or modify an existing deferral election) by
giving written notice to the Company on or prior to November 1 of each year (or
such other date as may be determined from time to time by the Secretary of the
Company in accordance with paragraph 10 of the Plan and in compliance with
applicable law).  Any such election shall only apply to Director Fees earned for
services performed during the calendar year following such written notice.  The
effectiveness of a given election shall continue until the participant’s
Separation from Service, as defined in Section 14 of the Plan, or until the end
of the calendar year during which the participant gives the Company written
notice of its discontinuance or modification, whichever shall occur first.  Any
notice of discontinuance or modification shall operate prospectively from the
first day of the calendar year following the receipt of such written notice by
the Secretary of the Company, and Director Fees payable during any subsequent
calendar year shall either be paid (absent any timely future deferral election)
or deferred in accordance with the terms of the discontinuance or modified
election, as applicable; provided, however, that Director Fees theretofore
deferred shall continue to be withheld and shall be paid in accordance with the
notice of election pursuant to which they were withheld.  All written notices
regarding deferral elections and/or the discontinuance or modification of prior
deferral elections shall be made on a form prescribed by the Company.

 

(b)           Amount of Deferral.  A participant may elect to defer receipt of
all or a specified portion of the cash fees receivable by such participant for
services performed as a director of the Company (which amounts shall include
fees for services as a member of one or more Committee(s) of the Board and
meeting attendance fees, if any (among other fees), as and if applicable from
time to time) that are otherwise payable to the participant in cash (the
“Director Fees”).

 

2

--------------------------------------------------------------------------------


 

(c)           Manner of Electing Deferral.  A participant shall elect to defer
Director Fees by giving written notice to the Company in a form prescribed by
the Company.  Such notice shall include:

 

(i)            the percentage or amount of Director Fees to be deferred (the
“Deferred Fees”);

 

(ii)           the allocation of the Deferred Fees between the “Cash Fund” or
“Share Units;” and

 

(iii)          in the case of a participant’s initial election only, an election
of a lump-sum payment or of a number of annual installments (not to exceed five)
for the payment of the Deferred Fees (plus the amounts (if any) credited under
Section 5), with such lump-sum payment or the first installment payment
occurring on the later of (A) the calendar year following the calendar year in
which the participant’s Separation from Service occurs (but not earlier than
January 15th of such year) or (B) the first day of the seventh month following
the date on which the participant’s Separation from Service occurs (and
otherwise in compliance with applicable law), with any successive annual
installment payments to be made not earlier than January 15th of each such
year.  Any payment election made by a participant in connection with his or her
initial election to participate in the Plan shall apply to all Deferred Fees,
whether covered by the initial deferral election or a subsequent deferral
election; provided, however, that this paragraph 4(c)(iii) shall not preclude
subsequent modifications to the payment election described immediately above
that are made in connection with a participant’s Separation from Service and in
compliance with paragraph (d) below.

 

(d)           Change in Deferral.  A participant may change his or her payment
election in accordance with the following requirements:

 

(i)            Subject to clauses (ii) and (iii) of this paragraph (d), such
election may not take effect until the twelve (12) month anniversary of the date
the election is made and filed with the Secretary of the Company using a form
prescribed by the Company;

 

(ii)           Such lump-sum payment or the first installment payment  shall not
be made less than five (5) years after the date that the participant’s Deferred
Fees (plus the amounts (if any) credited under Section 5) would have been paid
pursuant to paragraph (c)(iii) above (or such later year if a prior modification
was made pursuant to this paragraph); and

 

(iii)          Any new election shall not be effective unless made at least
twelve (12) months prior to the year in which the payment of the Deferred Fees
(plus the amounts (if any) credited under Section 5) would otherwise commence.

 

3

--------------------------------------------------------------------------------


 

5.             DEFERRED COMPENSATION ACCOUNT.  The Company shall establish a
book-entry account for each participant to record the participant’s Deferred
Fees (the “Account”).

 

(a)           For Deferred Fees allocated by the participant to the Cash Fund:

 

(i)            at the time the Director Fees would otherwise have been payable,
the Account will be credited with the amount of the Deferred Fees, receipt of
which the participant has elected to defer, and

 

(ii)           at the end of each calendar year or terminal portion of a year,
the Account will be credited with deemed interest, at an annual rate equivalent
to the weighted average prime or base lending rate of JP Morgan Chase Bank
(including any successor thereto or such other financial institution that may be
selected from time to time by the Secretary of the Company in accordance with
paragraph 10 of the Plan and in accordance with applicable law) for the relevant
year or portion thereof (the “Interest Equivalents”), upon the average daily
balance in the Account during such year or portion thereof.

 

(b)           For  Deferred Fees allocated by the participant to Share Units:

 

(i)            at the time the Director Fees would otherwise have been payable,
(A) the Account will be credited with the amount of the Deferred Fees, receipt
of which the participant has elected to defer and (B) such amount of Deferred
Fees shall be converted on such date in book entry to a number of “Share Units”
(computed to the nearest 1/1000 of a share) equal to the number of shares of
common stock, par value $.001 per share (“Common Stock”), of the Company that
could have been purchased on such date with such amount of Deferred Fees, using
the closing price for the Common Stock on such date (or, if such date is not a
trading day, on the next preceding trading day) on The Nasdaq Stock Market’s
National Market System (“Nasdaq”) or, if the Common Stock is not then listed or
quoted on Nasdaq, the principal stock exchange on which the Common Stock is then
traded;

 

(ii)           on each date on which a cash dividend is paid on the Common
Stock, the Account will be credited with the number of Share Units (computed to
the nearest 1/1000 of a share) which theoretically could have been purchased
with the amount of dividends payable on the number of shares of Common Stock
equal to the number of Share Units in the participant’s Account immediately
prior to the payment of such cash dividend; the number of additional Share Units
shall be calculated as in paragraph 5(b)(i) above, provided that, with respect
to the payment of any other dividends, the Share Units in the Account shall be
adjusted in the manner provided in paragraph 7(d); and

 

(iii)          on the date of the occurrence of any event described in paragraph
7(d) below, the Account will be credited with the number of Shares Units
necessary for an equitable adjustment, which adjustment shall be determined in

 

4

--------------------------------------------------------------------------------


 

accordance with paragraphs 7(d) and 10 of the Plan and in accordance with
applicable law.

 

(c)           Unless otherwise determined by the Secretary of the Company in
accordance with paragraph 10 of the Plan and in accordance with applicable law,
Deferred Fees shall be payable (and related amounts credited to participant
Accounts) on a quarterly basis.  Each payment shall be classified as a “separate
payment” under Section 409A of the Code.

 

6.             VALUE OF DEFERRED COMPENSATION ACCOUNTS.  The value of each
participant’s Account on any date shall consist of (a) in the case of the Cash
Fund, the sum of the Deferred Fees credited in accordance with paragraph 5 above
and the Interest Equivalents credited through such date, if any, and (b) in the
case of the Share Units, the market value of the corresponding number of shares
of Common Stock on such date, determined using the closing price for the Common
Stock on such date (or, if such date is not a trading day, on the next preceding
trading day) on Nasdaq, or if the Common Stock is not then listed or quoted on
Nasdaq, the principal stock exchange on which the Common Stock is then traded. 
A participant’s Account shall be credited with Interest Equivalents or
additional Share Units, if any, as applicable for so long as there is an
outstanding balance credited to the Participant’s Account.

 

7.             PAYMENT OF DEFERRED COMPENSATION.  No payment shall be made from
a participant’s Account except as follows:

 

(a)           The balance of Deferred Fees and Interest Equivalents in a
participant’s Account credited to the Cash Fund shall be paid in cash in the
manner elected in accordance with the provisions of paragraph 4(c) above.  If
annual installments are elected, the amount of the first payment shall be a
fraction of the balance in the participant’s Account as of the December 31 of
the year preceding such payment, the numerator of which is one and the
denominator of which is the total number of annual installments elected.  The
amount of each subsequent payment shall be a fraction of the balance in the
participant’s Account as of December 31 of the year preceding each subsequent
payment, the numerator of which is one and the denominator of which is the total
number of installments elected minus the number of installments previously
paid.  Each payment pursuant to this paragraph 7(a) shall include Interest
Equivalents, but only on the amount being paid, from the preceding December 31
to the date of payment.

 

(b)           The balance in a participant’s Account credited to Share Units
shall be paid in the number of actual shares of Common Stock equal to the whole
number of Share Units in the participant’s Account.  If annual installments are
elected, the whole number of shares of Common Stock in the first payment shall
be a fraction of the number of Share Units in the participant’s Account as of
December 31 of the year preceding such payment, the numerator of which is one
and the denominator of which is the total number of annual installments
elected.  The whole number of shares of Common Stock in each subsequent payment
shall be a fraction of the Share Units in the participant’s Account as of
December 31 of the year preceding each subsequent payment, the numerator of
which is one and the denominator of which is the total number of installments
elected minus the

 

5

--------------------------------------------------------------------------------


 

number of installments previously paid.  If annual installments are elected,
cash payments in lieu of fractional shares of Common Stock issuable in respect
of fractional Share Units, if applicable, shall be made with the last payment.

 

(c)           Notwithstanding the election of the participant pursuant to
paragraph 4(c), in the event of a participant’s death, Disability or to comply
with ethics laws or conflicts of interest laws in accordance with Treasury
Regulation Section 1.409A-3(j)(4)(iii) (an “Conflict Event”), the balance in the
participant’s Account (in the case of the Cash Fund, including Interest
Equivalents in relation to the elapsed portion of the year in which the
participant’s death, Disability or Conflict Event occurs, if any) shall be
determined as of the date of death, Disability or Conflict Event, and such
balance shall be paid in one lump-sum payment in cash in the case of the Cash
Fund or in actual shares of Common Stock in the case of Share Units to the
participant or the participant’s estate, as the case may be, as soon as
reasonably practicable thereafter (an otherwise in compliance with applicable
law) but in no event later than the later of the last day of such calendar year
in which the death, Conflict Event or Disability occurred or ninety (90) days
following the occurrence of the death, conflict of interest or disability.

 

(d)           In the event of any merger, consolidation, acquisition of property
or shares, stock rights offering, liquidation, disaffiliation, or similar event
affecting the Company or any of its subsidiaries, the Board or the Compensation
and Human Resources Committee (or such other Committee as the Board may from
time to time designate) (the “Committee”) may make such equitable substitutions
or adjustments in the aggregate number of Share Units in a participant’s
Account, in the form or type of property represented by such Share Units and in
the number and kind of shares reserved for issuance as the Board or the
Committee deems appropriate.  In the event of a stock dividend, stock split,
reverse stock split, separation, spinoff, reorganization, extraordinary dividend
of cash or other property, share combination, or recapitalization or similar
event affecting the capital structure of the Company, the Committee or the Board
shall make such substitutions or adjustments as it deems appropriate and
equitable to the aggregate number of Share Units in a participant’s Account, in
the form or type of property represented by such Share Units and in the number
and kind of shares reserved for issuance.  Any successor corporation or other
acquirer of the Company shall be required to assume the Company’s obligations
hereunder and substitute an appropriate number of shares of stock or other
equity measure of such successor entity for Share Units.

 

8.             PARTICIPANT’S RIGHTS UNSECURED.  The right of a participant to
receive any unpaid portion of the participant’s Account, whether the Cash Fund
or Share Units, shall be an unsecured claim against the general assets of the
Company.

 

9.             NONASSIGNABILITY.  The right of a participant to receive any
unpaid portion of the participant’s Account shall not be assigned, transferred,
pledged or encumbered or be subject in any manner to alienation or anticipation.

 

10.           ADMINISTRATION.  This Plan shall be administered by the Secretary
of the Company, who shall have the authority to adopt rules and regulations for
carrying out the Plan and to interpret, construe and implement the provisions
thereof.

 

6

--------------------------------------------------------------------------------


 

11.           STOCK SUBJECT TO PLAN.  The total number of Share Units that may
be credited to the Accounts of all eligible directors, and, subject to Section
7(d) of the Plan, the total number of shares of Common Stock reserved and
available for issuance, under the Plan shall be 100,000.

 

12.           CONDITIONS UPON ISSUANCE OF COMMON STOCK.  Shares of Common Stock
shall not be issued pursuant to the Plan unless the issuance and delivery of
such shares pursuant hereto shall comply with all relevant provisions of law,
including, without limitation, the Securities Act of 1933, as amended, the
Securities Exchange Act of 1934, as amended, the rules and regulations
promulgated thereunder, and the requirements of any stock exchange upon which
the shares of Common Stock may then be listed, and shall be further subject to
the approval of counsel for the Company with respect to such compliance.

 

13.           AMENDMENT AND TERMINATION.  This Plan may be amended, modified or
terminated at any time by the Committee or the Board; provided, however, that no
such amendment, modification or termination shall, without the consent of a
participant, adversely affect such participant’s rights with respect to amounts
theretofore accrued to the participant’s Account and any amendment or
termination of the Plan shall be effected in accordance with the requirements of
Section 409A of the Code.

 

14.           SECTION 409A OF THE CODE.

 

(a)           The terms and conditions of the Plan are intended to comply (and
shall be interpreted in accordance) with Section 409A of the Code and the
regulations thereunder.

 

(b)           For purposes of this Plan, “Separation from Service” shall mean a
“separation from service,” as defined in Section 409A of the Code.

 

(c)           No action shall be taken under the Plan that will cause any
Account to fail to comply in any respect with Section 409A of the Code without
the written consent of the participant.

 

(d)           Any adjustments to Share Units and/or cash payments made pursuant
to paragraph 7(d) shall be made (i) in compliance with the requirements of
Section 409A of the Code and (ii) in such a manner as to ensure that after such
adjustment and/or cash payment the Share Units or Deferred Fees comply with the
requirements of Section 409A of the Code.

 

(e)           Notwithstanding any other provision of this Plan to the contrary,
if the participant is a Specified Employee at the time of his or her Separation
from Service, any payment to be made to a participant upon his or her Separation
from Service shall be delayed until the earlier of (i) first day of the seventh
month following his or her Separation from Service or (ii) death..   For
purposes of this Plan, “Specified Employee” shall mean any Participant who is a
“key employee” (as defined in Code Section 416(i) without regard to paragraph
(5) thereof), as determined by the Company in accordance with its uniform policy
with respect to all arrangements subject to Code Section 409A, based upon the
twelve (12) month period ending on each December 31st.  All participants who are
determined to be key employees under Code Section 416(i)(1)(A)(i), (ii) or (iii)

 

7

--------------------------------------------------------------------------------


 

(without regard to paragraph (5) thereof) on December 31st shall be treated as
Specified Employees for purposes of the Plan during the twelve (12) month period
that begins on the following April 1st.

 

(f)            For purposes of this Plan, “Disability” shall mean a disability
within the meaning of Section 409A of the Code.

 

8

--------------------------------------------------------------------------------
